Citation Nr: 1636461	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-18 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran indicated in a June 2012 VA Form 9 that he wished to testify at a Travel Board hearing and in a January 2016 letter, the RO notified him that he had been scheduled for a hearing the following month.  A January 2016 report of general information reflects that the Veteran subsequently requested to cancel the Travel Board hearing.  Therefore, as there is no other indication that the Veteran still desires a hearing, his June 2012 request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required.  The most recent VA examination took place in September 2009.  Since that time, the Veteran has continued to seek treatment for his hepatitis C and claimed that the currently assigned rating does not adequately portray the severity of his disorder.  In light of the Veteran's statements, continued treatment, and length of time since the last VA examination, the Board finds that a new VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In addition, the Veteran has indicated that he has received continued treatment for his disabilities through the Miami VA Healthcare System.  As these records appear to have been most recently updated in December 2013, to the extent there are any outstanding VA treatment records during the period on appeal, these should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding treatment records associated with the Miami VA Healthcare System.  
If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing the above, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected hepatitis C.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination and the examiner should acknowledge such review in the examination report.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hepatitis C.

3. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


